UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A AMENDMENT 2 to REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ORO CAPITAL CORPORATION (Name of small business issuer in its charter) Nevada 99-0379440 (State or other Jurisdiction (Primary Standard Industrial (I.R.S. Employer of Incorporation orOrganization) Classification Code Number) Identification No.) Oro Capital Corporation 23 Dassan Island Drive Plettenberg Bay, 6600 South Africa Tel: +27764965865 (Address and telephone number of principal executive offices and principal place of business) Danny Aaron, President Oro Capital Corporation 23 Dassan Island Drive Plettenberg Bay, 6600 South Africa Tel: +27764965865 (Name, address and telephone number of agent for service) Copies to: Charles Barkley, Esq. 6201 Fairview Road, Suite 200 Charlotte, NC 28210 (704) 944-4290 (704) 944-4280 (fax) April 30, 2013 From time to time after this Registration Statement becomes effective. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Amount To Be Offering Price Aggregate Registration Fee Securities to beRegistered Registered Per Share Offering Price [1] Common Stock: $ $ Estimated solely for the purpose of calculating the registration fee required by Section6(B) of the Securities Act and computed pursuant to Rule 457(o) under the Securities Act and assumes that we will sell all shares in the offering. We may receive only nominal proceeds in this offering. No exchange or over the counter market exists for our common stock. Our offering price per share was arbitrarily determined in order for us to raise $40,000. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. The Date of this Preliminary Prospectus is April 30, 2013 2 PRELIMINARY PROSPECTUS (Subject to Completion) ORO CAPITAL CORPORATION 1,000,000 Shares of Common Stock Before this offering, there has been no public market for our common stock. We intend to have our shares of common stock quoted on the Over the Counter Bulletin Board operated by the Financial Industry Regulatory Authority. There is no assurance that our shares will ever be quoted on the Over the Counter Bulletin Board. The company is offering 1,000,000 common shares in a direct public offering, without any involvement of underwriters or broker-dealers. The offering price is $0.04 per share.There is no minimum offering and there are no arrangements to place the funds in an escrow, trust, or similar account. The Company will be able to use the net proceeds immediately upon receipt.Total gross proceeds assume that we will sell all of the shares in the offering.If we sell less than all of the shares we may realize only nominal proceeds in the offering. Our common stock will be sold on our behalf by Danny Aaron, our sole officer and director. Mr. Aaron will not receive any commissions or proceeds from the offering for selling shares on our behalf. Investing in our common stock involves risks. See “Risk Factors” starting at page 8 Offering Price Expenses Proceeds to Us Per Share – Gross Proceeds $ $ $ Total – Gross Proceeds $ $ $ NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THESE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. We are an emerging growth company as defined in the Jumpstart Our Business Startups Act (the “JOBS” Act). See, Risk Factors. The Date of this Preliminary Prospectus is April 30, 2013 3 PROSPECTUS SUMMARY This summary highlights important information about our company and business. Because it is a summary, it may not contain all of the information that is important to you. To understand this offering fully, you should read this entire prospectus and the financial statements and related notes included in this prospectus carefully, including the “Risk Factors” section. Unless the context requires otherwise, “we,” “us,” “our”, “ and the “company” and similar terms refer to ORO CAPITAL CORPORATION , while the term “Oro Captial Corp.” refers to Oro Capital Corporationin its corporate capacity. The information contained in this prospectus is not complete and may be changed. The company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. (1) This is a non-contingent Offering and there is no minimum number of Shares required to be sold. As aresult, the proceeds from sales will be expended by the Company without escrow, minimums or other conditions. (2) The Shares will be offered by officers and directors. Danny Aaron, our CEO and Director, underexemptions afforded by 3(a)-4. No commission, discount, finder’s fee, or other similar remuneration or compensation shall be paid, directly or indirectly, to any officer or director for soliciting any prospective purchaserunless that person is either registered or exempt from registration. The Company does not anticipate the use ofunderwriters. No commission, discount, finder’s fee, or other similar remuneration or compensation shall be paid,directly or indirectly, to any officer or director for soliciting any prospective purchaser unless that person is eitherregistered or exempt from registration. The Company does not anticipate the use of such persons or firms. (3) The Offering will terminate on the earliest of: (a) the date the Company, in its discretion, elects to terminate, or(b) the date upon which all Shares have been sold, or (c) 270 days from the date this prospectus becomes effective(the “Offering Period”.) THESE ARE EXTREMELY SPECULATIVE SECURITIES, WHICH INVOLVE A HIGH DEGREEOF RISK. ONLY THOSE INVESTORS WHO CAN BEAR THE LOSS OF THEIR ENTIREINVESTMENT SHOULD INVEST IN THESE SHARES. THIS DOES NOT CONSTITUTE AN OFFER ORSOLICITATION OF AN OFFER IN ANY JURISDICTION WHERE SUCH WOULD BE ILLEGAL. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES ANDEXCHANGE COMMISSION OR ANY STATE SECURITIES AGENCY, NOR HAS ANY SUCHREGULATORY BODY REVIEWED THIS OFFERING MEMORANDUM FOR ACCURACY ORCOMPLETENESS. BECAUSE THESE SECURITIES HAVE NOT BEEN SO REGISTERED, THERE MAY BERESTRICTIONS ON THEIR TRANSFERABILITY OR RESALE BY AN INVESTOR. EACH PROSPECTIVE INVESTOR SHOULD PROCEED ON THE ASSUMPTION THAT HE MUST BEARTHE ECONOMIC RISKS OF THE INVESTMENT FOR AN INDEFINITE PERIOD, SINCE THE SECURITIESMAY NOT BE SOLD UNLESS, AMONG OTHER THINGS, THEY ARE SUBSEQUENTLY REGISTEREDUNDER THE APPLICABLE SECURITIES ACTS OR AN EXEMPTION FROM SUCH REGISTRATION ISAVAILABLE. THERE IS NO TRADING MARKET FOR THE COMPANY’S SHARES OF COMMON STOCKAND THERE CAN BE NO ASSURANCE THAT ANY MARKET WILL DEVELOP IN THE FUTURE ORTHAT THE SHARES WILL BE ACCEPTED FOR INCLUSION ON NASDAQ OR ANY OTHER TRADINGEXCHANGE AT ANY TIME IN THE FUTURE. No person is authorized to give any information or make any representation not contained in the Memorandum and any information or representation not contained herein must not be relied upon. Nothing in this Memorandum should be construed as legal or tax advice. This Offering is made subject to withdrawal, cancellation, or modification by the Company without notice andsolely at the Company’s discretion. The Company reserves the right to reject any subscription or to allot to any prospective investor less than the number of Shares subscribed for by such prospective investor. 4 NOTICE TO NON-U.S. RESIDENTS: IT IS YOUR RESPONSIBILITY TO SATISFY YOURSELF AS TO FULL OBSERVANCE OF THE LAWS OFANY RELEVANT TERRITORY OUTSIDE THE U.S. IN CONNECTION WITH YOUR PURCHASE OF THESHARES, INCLUDING OBTAINING ANY REQUIRED GOVERNMENTAL OR OTHER CONSENTS OROBSERVING ANY OTHER APPLICABLE FORMALITIES. IF YOU HAVE ANY QUESTIONS PLEASE WRITE OR CALL: Mr. Danny Aaron, CEO 23 Dassan Island Drive Plettenberg Bay, 6600 South Africa Tel: +27764965865 Our Business We were incorporated on December 29, 2010 in the State of Nevada. We are an exploration stage corporation. An exploration stage corporation is one engaged in the search for mineral deposits or reserves which are not in either the development or production stage. We intend to conduct exploration activities on the Shipman Diamond Project which is located 50 kilometers northeast of Prince Albert, Saskatchewan, Canada and 2 kilometers north of the village of Shipman. Oro Capital Corporation has acquired a 100% interest in the Project. We intend to explore for diamond-bearing kimberlite on the property We do not have any revenues or substantial operations, and we have no assets and have incurred losses since inception.Our net loss since inception is $33,852, of which we paid $6,250 for office rent, $6,250 for consulting fees, and $12,380 for legal and accounting fees.We expect to incur additional expenses of approximately $10,000 as a result of becoming a public company.These increased expenses will be the result of increased audit, legal and Edgar fees. Currently we have no operations, have been issued a going concern opinion and rely upon the sale of our securities and loans from our sole officer and director to fund operations. We are in the very early exploration stage and need the proceeds from our offering to start exploration.Our exploration program is explained in as much detail as possible in the business section of this prospectus. We will be conducting research in the form of exploration of our property and it is recommended that the following steps be carried out to test for diamond-bearing kimberlites within the project. Our chairman, CEO, and sole current shareholder, Mr. Danny Aaron, has advanced monies for the payment of offering expenses which will be reimbursed to him from the gross proceeds of this offering.We will also use net proceeds to repay to Mr. Aaron certain loans and advancements previously made.Repayment to Mr. Aaron will be the lowest priority compared to the other uses of proceeds. Mr. Aaron is presently owed $15,000 plus such amounts as he may advance to cover the offering costs.The loans and advancements are on a demand basis.No interest will be paid to Mr. Aaron although interest may be required to be imputed for tax and financial reporting purposes. 5 PHASE 1 Phase 1 would consist of a ground-based magnetometer survey over the claim and is estimated to cost $10,000USD. PHASE 2 Based on results of the Phase 1 work, a Phase 2 program would be initiated to provide additional information. This exploration program would consist of a gravity survey to test the best targets determined from the Phase 1 work. The estimated cost of the Phase 2 program is $20,000USD. PHASE 3 Upon the completion of Phases 1 and 2, and based on positive results, a diamond drill program would be initiated on targets generated by the first two phases of work.This would consist of approximately 1000 m of drilling . The estimated cost of the Phase 3 program is $250,000USD. Further work would be dependent on the results of the initial drilling. To meet our need for cash we are attempting to raise money from this offering. We cannot guarantee that we will be able to raise enough money through this offering to stay in business. Whatever money we do raise, will be applied to the items set forth in the Use of Proceeds section of this prospectus. In the event that the proceeds raised are insufficient to start exploring, we will attempt to raise additional money through a subsequent private placement, public offering or through loans. If we do not raise all of the money we need from this offering to complete our exploration of the property, we will have to find alternative sources, like a second public offering, a private placement of securities, or loans from our officers or others. At the present time, we have not made any arrangements to raise additional cash, other than through this offering. If we need additional cash and can't raise it we will either have to suspend operations until we do raise the cash, or cease operations entirely. Other than as described in this paragraph, we have no other financing plans. Prior to the current year, our president had advanced $15,000 in the form on a non-interest bearing loan. This amount due to the director is without specific terms of repayment. About Us Our administrative office is located at 23 Dassan Island Drive, Plettenberg Bay, 6600, South Africa. Our common stock is not listed on any exchange or quoted on any similar quotation service, and there is currently no public market for our common stock. Upon effectiveness of our registration statement, management plans to apply to enable our common stock to be quoted on the OTC Bulletin Board. There can be no assurance that any market will be established or maintained. The Offering Following is a brief summary of this offering: This prospectus relates to the sale of 1,000,000 shares of common stock, par value of $0.00001. As of April 30, 2013 we had 5,000,000 shares of common stock outstanding and one stockholder. The number of shares registered under this prospectus would represent approximately between 16.67% of the total common stock outstanding, based on the amount of shares sold. 6 Securities being offered 1,000,000 shares of common stock, par value $0.00001. Offering price per share Offering period Our shares are being offered for a period not to exceed 270 days. Net proceeds to us Approximately $34,000. Use of proceeds We will use the proceeds to pay for offering expenses, the implementation of our business plan, and for working capital. Number of shares outstanding before the offering Number of shares outstanding after the offering is completely sold Selected Financial Data The following selected financial data have been derived from the Company’s financial statements which have been audited by M&K CPAS, PLLC, an independent registered public accounting firm. The summary financial data as of January 31, 2013 are derived from our financial statements, which are included elsewhere in this prospectus.The following data should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Prospectus and the Financial Statements and notes thereto included in this Prospectus. As shown in the accompanying financial statements, the Company has suffered a loss from operations to date. It has experienced a loss of $33,852 since inception and has a negative working capital. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Financial Summary Information Because this is only a financial summary, it does not contain all the financial information that may be important to you. It should be read in conjunction with the financial statements and related notes presented in this section. As of January 31, 2013 (unaudited) As of July 31, 2012 (audited) Balance Sheet Total Assets $ - Total Liabilities $ Stockholders’ Deficit $ ) ) 7 December 29, 2010 (Inception) to January 31, 2013 (unaudited) Income Statement Revenue $ 0 Total Expenses $ Net Loss $ THE OFFERING The Company is offering up to 1,000,000 shares of common voting stock for a price of $0.04 per share. Common stock offered: Shares of Common Stock Offered, $0.001 par value 1,000,000 shares Shares of Common Stock Outstanding, $0.001 par value Common stock outstandingAfter Offering 6,000,000 shares(1) Use of proceeds We will receive the net proceeds from the sale of the shareswhich we expect to expend on developing an exploration stage mining concern. Risk Factors You should read the section titled “Risk Factors” beginning on page 9 as well as other cautionary statements throughout this prospectus before investing in any shares offered hereunder. 1.Assume sale of all shares. 8 RISK FACTORS We are subject to various risks that may materially harm our business, financial condition and results of operations. You should carefully consider the risks and uncertainties described below and the other information in this filing before deciding to purchase our common stock. If any of these risks or uncertainties actually occurs, our business, financial condition or operating results could be materially harmed. In that case, the trading price of our common stock could decline and you could lose all or part of your investment. Please consider the following risk factors before deciding to invest in our common stock. We discuss all material risks in the risk factors. Risks associated with ORO CAPITAL CORPORATION. 1. WE ANTICIPATE LOSSES FOR THE FORESEEABLE FUTURE AND OUR AUDITORS NOTE THAT THERE IS SUBSTANTIAL DOUBT AS TO WHETHER WE CAN CONTINUE AS GOING CONCERN. Our auditors have noted that our ability to become a going concern is dependent on our continued ability to obtain additional financing. We have not achieved profitability and expect to continue to incur net losses since inception. Our plan of operation is limited to finding diamond-bearing kimberlite pipes. As such we have no plans for revenue generation. Accordingly, you should not expect any revenues from operations.We have no plans or funds for diamonds extraction. Accordingly, we will not generate any revenues as a result of your investment. Our financial statements have been prepared on a going concern basis, which implies we will continue to meet our obligations and continue its operations for the next fiscal year.Realization value may be substantially different from carrying values as shown and our financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern.As at January 31, 2013 the Company had a working capital deficiency, had not generated revenues and has accumulated losses of $33,852 (July 31, 2012: $25,047)since inception.The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations.These factors raise substantial doubt regarding our ability to continue as a going concern. 2. Our plan of operation is limited to finding diamond-bearing kimberlite pipes. As such we have no plans for revenue generation. Accordingly, you should not expect any revenues from operations. Our plan of operation and the funds we raise from this offering will be used for exploration of the property to determine if there is diamond-bearing kimberlite pipes on the property beneath the surface. Exploration work is designed to determine whether the Shipman Diamond Project block contains diamond-bearing kimberlite and exploration does not contemplate extraction of the diamonds. We have no plans or funds for diamonds extraction. Accordingly, we will not generate any revenues as a result of your investment. 3. Because the probability of an individual prospect ever having reserves is extremely remote any funds spent on exploration will probably be lost. The probability of an individual prospect ever having reserves is extremely remote. In all probability the property does not contain any reserves. As such, any funds spent on exploration will probably be lost which result in a loss of your investment. 9 4. We lack an operating history and have losses which we expect to continue into the future. As a result, we may have to suspend or cease operations. We were incorporated in December 2010 and we have not started our proposed business operations or realized any revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our net loss since inception is $33,852. To achieve and maintain profitability and positive cash flow we are dependent upon: * our ability to locate a profitable mineral property * our ability to generate revenues * our ability to reduce exploration costs. Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of our mineral properties. As a result, we will require future financing and even the we may not generate revenues in the future. Failure to generate revenues may cause us to suspend or cease operations. 5. Because our management does not have technical training or experience in exploring for, starting, and operating an exploration program, we will have to hire qualified personnel. If we can't locate qualified personnel, we may have to suspend or cease operations which will result in the loss of your investment. Because our management is inexperienced with exploring for, starting, and operating an exploration program, we will have to hire qualified persons to perform surveying, exploration, and excavation of the property. Our management has no direct training or experience in these areas and as a result may not be fully aware of many of the specific requirements related to working within the industry. Management's decisions and choices may not take into account standard engineering or managerial approaches, mineral exploration companies commonly use. Consequently our operations, earnings and ultimate financial success could suffer irreparable harm due to management's lack of experience in this industry. As a result we may have to suspend or cease operations which will result in the loss of your investment. 6. Because we are small and do not have much capital, we may have to limit our exploration activity which may result in a loss of your investment. Because we are small and do not have much capital, we must limit our exploration activity. As such we may not be able to complete an exploration program that is as thorough as we would like. In that event, an existing ore body may go undiscovered. Without finding a diamond-bearing kimberlite, we cannot generate revenues and you will lose your investment. 7. Weather interruptions in the province of Saskatchewan may affect and delay our proposed exploration operations and as a result, there may be delays in generating revenues. Our proposed exploration work can only be performed approximately five to six months out of the year. This is because rain and snow cause the roads leading to our claims to be impassible during six to seven months of the year. When roads are impassible, we are unable to conduct exploration operations on the property which will delay the generation of possible revenues by us. 8. Our Sole Officer and Director Mr. Aaron has other outside business activities. Mr. Aaron has other outside business interests and therefore will only be devoting 10% of his time, or four hours per week to our operations. As a result, our operations may be sporadic which may result in periodic interruptions or suspensions of exploration. 10 9. Our Sole Officer and Director Mr. Aaron has not visited the claims. Mr. Danny Aaron, our sole officer and director, has not visited the physical site of the claims. Therefore we are relying entirely upon the assessments ofunaffiliated third parties and we will have little or no recourse against them if the representations turn out to be untrue. Risks associated with this offering: The net proceeds of this offering will be insufficient to pay all expected costs including royalty payments called for under our acquisition agreement.If we are unable to make these payments we may default on our obligations and investors would likely lose their entire investment. Under our agreement with Bain Consulting we are required to make advanced royalty payments at the rate of $25,000 per year beginning September 1, 2014.To the extent that we lack the funds to meet this obligation, Mr. Aaron has agreed to advance monies on behalf of the company.There can be no assurance that Mr. Aaron will be able to do so and failure to meet this obligation could result in a default under the September 2011 agreement.While the agreement does not specify remedies for default, Mr. Bain would have all of the remedies allowable under Canadian law and investors could expect to lose their entire investment. If our sole officer and director should resign or die without having found replacements, our operations will be suspended or will cease. If that should occur, you could lose your entire investment. We have one sole officer and director. We are entirely dependent upon him to conduct our operations. If he should resign or die, there will be no one to run us. Further, we do not have key man insurance. If that should occur, until we find other person(s) to run us, our operations will be suspended or cease entirely. In that event it is possible you could lose your entire investment. Because our sole officer and director who is also our sole promoter, will own 80% of our total outstanding common stock, he will retain control of us and will be able to decide who will be directors and you may not be able to elect any directors which could decrease the price and marketability of our shares. If all 1,000,000 shares of common stock in this offering are sold, Mr. Aaron will own 83.3% of the total outstanding common stock; Mr. Aaron will be able to elect all of our directors and control our operations, which could decrease the price and marketability of our shares. Because there is no public trading market for our common stock, you may not be able to resell your stock and as a result your investment is illiquid. There is currently no public trading market for our common stock. Therefore there is no central place, such as stock exchange or electronic trading system, to resell your shares. If you do want to resell your shares, you will have to locate a buyer and negotiate your own sale, of which there is no assurance. As a result, your investment is illiquid. Because our sole employee occupies all corporate positions,our internal controls over financial reporting may not be considered effective in the future, which could result in a loss of investor confidence in our financial reports and in turn have an adverse effect on our stock price. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 we are required to furnish a report by our management on our internal controls over financial reporting. Such report must contain, among other matters, an assessment of the effectiveness of our internal controls over financial reporting as of the end of the year, including a statement as to whether or not our internal controls over financial reporting are effective. This assessment must include disclosure of any material weaknesses in our internal controls over financial reporting identified by management.Since we have only one employee who occupies all corporate positions in the company, we will not be able to assets that our internal controls are effective because there will be no independent decision making.If we are unable to continue to assert that our internal controls are effective, our investors could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. 11 Because we have only one officer and director, who lacks formal training in financial accounting and management and who is responsible for our managerial and organizational structure, in the future, there may not be effective disclosure and accounting controls to comply with applicable laws and regulations which could result in fines, penalties and assessments against us. We have only one officer and director. he lacks formal training in financial accounting and management; however, he is responsible for our managerial and organizational structure which will include preparation of disclosure and accounting controls under the Sarbanes Oxley Act of 2002. When the disclosure and accounting controls referred to above are implemented, he will be responsible for the administration of them. Should he not have sufficient experience, he may be incapable of creating and implementing the controls which may cause us to be subject to sanctions and fines by the Securities and Exchange Commission, which ultimately could cause you to lose your investment. Because our sole officer and director does not have prior experience in financial accounting and the preparation of reports under the Securities Exchange Act of 1934, we may have to hire individuals which could result in additional expenses which could have a material adverse effect on our business, results of operations and financial condition. Because our sole officer and director does not have prior experience in financial accounting and the preparation of reports under the Securities Act of 1934, we may have to hire additional experienced personnel to assist us with the preparation thereof. The hiring of additional experienced personnel will result in additional expenses which could have a material adverse effect on our business, results of operations and financial condition. We are an “emerging growth company,” and the reduced disclosure requirements applicable to “emerging growth companies” could make our common stock less attractive to investors. We are an “emerging growth company,” as defined in Section 2(a)(19)(B) of the Securities Act of 1933, as amended. For as long as we are an emerging growth company, we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not emerging growth companies, including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404(b) of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements and exemptions from the requirements of holding advisory “say-on-pay” votes on executive compensation and shareholder advisory votes on golden parachute compensation. We will remain an “emerging growth company” until the earliest of (i) the last day of the fiscal year during which we have total annual gross revenues of $1billion or more; (ii) the fifth anniversary of the date of the first sale of common equity securities pursuantto an effective registration statement; (iii) the date on which we have, during the previous three-year period, issued more than $1 billion in non-convertible debt; and (iv) the date on which we are deemed to be a “large accelerated filer” under the Exchange Act. We will be deemed a large accelerated filer on the first day of the fiscal year after the market value of our common equity held by non-affiliates exceeds $700 million, measured on October 31. We cannot predict if investors will find our common stock less attractive to the extent we rely on the exemptions available to emerging growth companies. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. An emerging growth company can therefore delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. A Company that elects to be treated as an emerging growth company shall continue to be deemed an emerging growth company until the earliest of (i) the last day of the fiscal year during which it had total annual gross revenues of $1,000,000,000 (as indexed for inflation), (ii) the last day of the fiscal year following the fifth anniversary of the date of the first sale of common stock under this registration statement; (iii) the date on which it has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (iv) the date on which is deemed to be a ‘large accelerated filer’ as defined by the SEC, which would generally occur upon it attaining a public float of at least $700 million. 12 We have elected under the JOBS Act to delay the adoption of new or revised accounting pronouncements applicable to public companies until such pronouncements are made applicable to private companies. Under the JOBS Act, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We intend to take advantage of this extended transition period. Since we will not be required to comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for other public companies, our financial statements may not be comparable to financial statements of companies that comply with public company effective dates. We will not be required to comply with certain provisions of the Sarbanes-Oxley Act for as long as we remain an “emerging growth company”. We are not currently required to comply with the SEC rules that implement Sections 302 and 404 of the Sarbanes-Oxley Act, and are therefore not required to make a formal assessment of the effectiveness of our internal controls over financial reporting for that purpose. Upon becoming a public company, we will be required to comply with certain of these rules, which will require management to certify financial and other information in our quarterly and annual reports and provide an annual management report on the effectiveness of our internal control over financial reporting. Though we will be required to disclose changes made in our internal control procedures on a quarterly basis, we will not be required to make our first annual assessment of our internal control over financial reporting pursuant to Section 404 until the later of the year following our first annual report required to be filed with the SEC, or the date we are no longer an “emerging growth company” as defined in the JOBS Act. We will remain an “emerging growth company” for up to five years, although if the market value of our common stock that is held by non-affiliates exceeds $700 million as of any June 30 before that time, we would cease to be an “emerging growth company” as of the following December 31, or if we issue more than $1 billion in non-convertible debt in a three-year period, we would cease to be an “emerging growth company” immediately.Our independent registered public accounting firm is not required to formally attest to the effectiveness of our internal control over financial reporting until the later of the year following our first annual report required to be filed with the SEC, or the date we are no longer an “emerging growth company.” At such time, our independent registered public accounting firm may issue a report that is adverse in the event it is not satisfied with the level at which our controls are documented, designed or operating. While we currently qualify as an “emerging growth company” under the JOBS Act, we will lose that status at the latest by the fifth anniversary of the date of the first sale of common equity securities pursuant to an effective registration statement, which will increase the costs and demands placed upon management. We will continue to be deemed an emerging growth company until the earliest of (i) the last day of the fiscal year during which we had total annual gross revenues of $1,000,000,000 (as indexed for inflation), (ii) the last day of the fiscal year following the fifth anniversary of the date of the first sale of common stock under this registration statement; (iii) the date on which we have, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or (iv) the date on which we are deemed to be a ‘large accelerated filer’ as defined by the SEC, which would generally occur upon our attaining a public float of at least $700 million. Once we lose emerging growth company status, we expect the costs and demands placed upon management to increase, as we would have to comply with additional disclosure and accounting requirements, particularly if our public float should exceed $75 million. While we currently qualify as an “Emerging Growth Company” under the JOBS Act and we will lose that status by the fifth anniversary of the date of the first sale of common equity securities pursuant to an effective registration statement, if we qualify as a “smaller reporting company” which we are at the present time, our non-financial and financial information will be less than is required by other non-smaller reporting companies. Currently we qualify as an “Emerging Growth Company”.At the latest, by the fifth anniversary of the date of the first sale of common equity securities pursuant to an effective registration statement, we will lose that qualification and be required to report as other public companies are required to report.While we will no longer qualify as an “Emerging Growth Company”, we may qualify as a “smaller reporting company”.The “smaller reporting company” category includes companies that (1) have a common equity public float of less than $75 million or (2) are unable to calculate their public float and have annual revenue of $50 million or less, upon entering the system.A smaller reporting company prepares and files SEC reports and registration statements using the same forms as other SEC reporting companies, though the information required to be disclosed may differ and be less comprehensive.Regulation S-X contains the SEC requirements for financial statements, while Regulation S-K contains the non-financial disclosure requirements.To locate the scaled disclosure requirements, smaller reporting companies will refer to the special paragraphs labeled “smaller reporting companies” in Regulation S-K.As an example only, smaller reporting companies are not required to make risk factor disclosure in Item 1A of Form 10-K.Other disclosure required by non-smaller reporting companies can be omitted in Form 10-K and Form 10-Q by smaller reporting companies. 13 Risks associated with this offering: Because we do not have an escrow or trust account for your subscription, if we file for bankruptcy protection,are forced into bankruptcy, or a creditor obtains a judgment against us and attaches the subscription, you will lose your investment. Investor’s funds will not be placed in a separate bank account. Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to bankruptcy laws. If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of the subscriptions. Certain shareholders control a substantial portion of our outstanding common stock and you will have little voice in management of the Company. Our sole officer/director owns a significant portion of the outstanding shares of our common stock. Accordingly, Mr. Aaron will be able to influence the election of our directors and thereby influence or direct our policies. Although investors in this offering will have paid a significantly higher price for their shares, they will have little ability to affect the decisions of management. Declining economic conditions could negatively impact our business. Our operations are affected by local, national and worldwide economic conditions. Markets in the United States and elsewhere have been experiencing extreme volatility and disruption for more than 12 months, due in part to the financial stresses affecting the liquidity of the banking system and the financial markets generally. In 2009, this volatility and disruption has reached unprecedented levels. The consequences of a potential or prolonged recession may include a lower level of economic activity and uncertainty regarding mineral prices, the costs of operations, the cost of capital and commodity markets. While the ultimate outcome and impact of the current economic conditions cannot be predicted, a lower level of economic activity might result in a decline in energy consumption, which may adversely affect the price and market for diamonds, liquidity and future growth. Instability in the financial markets, as a result of recession or otherwise, also may affect the cost of capital and our ability to raise capital. Because there is no public trading market for our common stock, you may not be able to resell your stock. There is currently no public trading market for our common stock. Therefore there is no central place, such as stock exchange or electronic trading system, to resell your shares. If you want to resell your shares, you will have to locate a buyer and negotiate your own sale. Further, resales in the United States may require compliance with some state securities laws. There is no assurance that such compliance can be obtained or maintained. The Company does not presently plan to file with any state securities regulators. We do not intend to pay any dividends for the foreseeable future. We do not anticipate paying cash dividends in the foreseeable future.The future payment of dividends is directly dependent upon our future earnings, financial requirements and other factors to be determined by our board of directors.We anticipate any earnings that may be generated from our operations will be used to finance our growth and that cash dividends will not be paid to shareholders. 14 Because the Securities and Exchange Commission imposes additional sales practice requirements on brokers who deal in our shares that are penny stocks, some brokers may be unwilling to trade them. This means that you may have difficulty reselling your shares and this may cause the price of our shares to decline. Our shares would be classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 and the rules promulgated thereunder which impose additional sales practice requirements on brokers/dealers who sell our securities in this offering or in the aftermarket. For sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement prior to making a sale for you. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent you from reselling your shares and may cause the price of our shares to decline. FINRA sales practice requirements may limit a stockholder’s ability to buy and sell our stock. FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may have the effect of reducing the level of trading activity and liquidity of our common stock. Further, many brokers charge higher transactional fees for penny stock transactions. SHOULD ONE OR MORE OF THE FOREGOING RISKS OR UNCERTAINTIES MATERIALIZE, OR SHOULD THE UNDERLYING ASSUMPTIONS PROVE INCORRECT, ACTUAL RESULTS MAY DIFFER SIGNIFICANTLY FROM THOSE ANTICIPATED, BELIEVED, ESTIMATED, EXPECTED, INTENDED OR PLANNED. FORWARD-LOOKING STATEMENTS This Prospectus contains certain forward-looking statements regarding management’s plans and objectives for future operations including plans and objectives relating to our planned marketing efforts and future economic performance. The forward-looking statements and associated risks set forth in this Prospectus include or relate to, among other things, (a)our projected sales and profitability, (b)our growth strategies, (c)anticipated trends in our industry, (d)our ability to obtain and retain sufficient capital for future operations, and (e)our anticipated needs for working capital. These statements may be found under “Management’s Discussion and Analysis or Plan of Operations” and “Business,” as well as in this Prospectus generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” and matters described in this Prospectus generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this Prospectus will in fact occur. The forward-looking statements herein are based on current expectations that involve a number of risks and uncertainties. Such forward-looking statements are based on assumptions that we will be able to keep up with industry techniques and standards, that there will be no material adverse competitive or technological change in conditions in our business, that demand for our products will significantly increase, that our sole officer will remain employed as such, that our forecasts accurately anticipate market demand, and that there will be no material adverse change in our operations or business or in governmental regulations affecting us or our manufacturers and/or suppliers. The foregoing assumptions are based on judgments with respect to, among other things, future economic, competitive and market conditions, and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Accordingly, although we believe that the assumptions underlying the forward-looking statements are reasonable, any such assumption could prove to be inaccurate and therefore there can be no assurance that the results contemplated in forward-looking statements will be realized. In addition, as disclosed elsewhere in the “Risk Factors” section of this prospectus, there are a number of other risks inherent in our business and operations which could cause our operating results to vary markedly and adversely from prior results or the results contemplated by the forward-looking statements. Growth in absolute and relative amounts of cost of goods sold and selling, general and administrative expenses or the occurrence of extraordinary events could cause actual results to vary materially from the results contemplated by the forward-looking statements. Management decisions, including budgeting, are subjective in many respects and periodic revisions must be made to reflect actual conditions and business developments, the impact of which may cause us to alter marketing, capital investment and other expenditures, which may also materially adversely affect our results of operations. In light of significant uncertainties inherent in the forward-looking information included in this prospectus, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives or plans will be achieved. 15 Some of the information in this prospectus contains forward-looking statements that involve substantial risks and uncertainties. Any statement in this prospectus and in the documents incorporated by reference into this prospectus that is not a statement of an historical fact constitutes a “forward-looking statement”. Further, when we use the words “may”, “expect”, “anticipate”, “plan”, “believe”, “seek”, “estimate”, “internal”, and similar words, we intend to identify statements and expressions that may beforward-looking statements. We believe it is important to communicate certain of our expectations to our investors. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions that could cause our future results to differ materially from those expressed in any forward-looking statements. Many factors are beyond our ability to control or predict. You are accordingly cautioned not to place undue reliance on such forward-looking statements. Important factors that may cause our actual results to differ from such forward-looking statements include, but are not limited to, the risk factors discussed below. Before you invest in our common stock, you should be aware that the occurrence of any of the events described under “Risk Factors” in this prospectus could have a material adverse effect on our business, financial condition and results of operation. In such a case, the trading price of our common stock could decline and you could lose all or part of your investment. With respect to the sale of unregistered securities referenced above, all transactions were exempt from registration pursuant to Regulation S promulgated under the 1933 Act. In each instance, the purchaser had access to sufficient information regarding the Company so as to make an informed investment decision. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This section of the prospectus includes a number of forward- looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this prospectus. These forward-looking states are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. We are a start-up, exploration stage corporation and have not yet generated or realized any revenues from our business operations. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues.Our only other source for cash at this time is investments by others in Oro Capital Corporation. We must raise cash to implement our project and stay in business. Even if we raise the maximum amount of money in this offering, we do not know how long the money will last, however, we do believe it will last twelve months. It depends upon the amount of exploration we conduct and the cost thereof. We won't know that information until we begin exploring our property. We will not begin exploration of our property until we raise money from this offering. We believe we will need to raise a minimum of $40,000 from this offering in order to remove uncertainties surrounding our ability to continue as a going concern. To meet our need for cash we are attempting to raise money from this offering. We cannot guarantee that we will be able to raise enough money through this offering to stay in business. Whatever money we do raise, will be applied to the items set forth in the Use of Proceeds section of this prospectus. If we do not raise all of the money we need from this offering to complete our exploration of the property, we will have to find alternative sources, like a second public offering, a private placement of securities, or loans from our officers or others. At the present time, we have not made any arrangements to raise additional cash, other than through this offering. If we need additional cash and can't raise it we will either have to suspend operations until we do raise the cash, or cease operations entirely. If we raise the maximum amount of money from this offering, it will last a year. If we raise less than the maximum amount, we do not believe the money will last a year. If we raise less than the maximum amount and we need more money we will have to revert obtaining additional money as described in this paragraph. Other than as described in this paragraph, we have no other financing plans. 16 We will be conducting research in the form of exploration of our property. Our exploration program is explained in as much detail as possible in the business section of this prospectus. We are not going to buy or sell any plant or significant equipment during the next twelve months. If we are unable to complete any phase of exploration because we don't have enough money, we will cease operations until we raise more money. If we can't or don't raise more money, we will cease operations. If we cease operations, we don't know what we will do and we don't have any plans to do anything. We do not intend to hire additional employees at this time. All of the work on the property will be conduct by unaffiliated independent contractors that we will hire. The independent contractors will be responsible for surveying, geology, engineering and exploration. As of January 31, 2013, our financial statements reflected no assets and $19,000 in liabilities.Even if all shares are sold in this offering we may not have sufficient available cash in order to maintain operations during the next twelve months without the need for additional funds.Under our agreement with Bain Consulting we are required to make advanced royalty payments at the rate of $25,000 per year beginning September 1, 2014.To the extent that we lack the funds to meet this obligation, Mr. Aaron has agreed to advance monies on behalf of the company.There can be no assurance that Mr. Aaron will be able to do so and failure to meet this obligation could result in a default under the September 2011 agreement.While the agreement does not specify remedies for default, Mr. Bain would have all of the remedies allowable under Canadian law and investors could expect to lose their entire investment. Exploration expenditures consist of fees to be paid for consulting services connected with exploration, the cost of rock sampling (the collection of a series of small chips over a measured distance, which is then submitted for a chemical analysis, usually to determine the metallic content over the sampled interval, a pre-determined location(s) on the property), and cost of analyzing these samples. Since we recently leased the properties, we have not begun exploration. We have allocated a range of money for exploration.That is because we do not know how much will ultimately be needed for exploration.If our initial exploration proves positive results, we will expand the exploration activities to include reverse circulation drilling.This is a less expensive form of drilling that does not allow for the recovery of a tube or core of rock.The material is brought up from depth as a series of small chips of rock that are then bagged and sent in for analysis.This is a quicker and cheaper method of drilling, but does not necessarily give one as much information about the underlying rocks.If warranted, core drilling would follow this stage. If we discover significant quantities of mineralized material, we will begin technical and economic feasibility studies to determine if we have reserves.Only if we have reserves will we consider developing the property. If, through early stage exploration, we find mineralized material and it is feasible to expand the exploration program, we will attempt to raise additional money through a subsequent private placement, public offering or through loans. If we do not raise all of the money we need, we will have to find alternative sources of funding, like a public offering, a private placement of securities, or loans. We have discussed this matter with our officers and directors, however, our officers and directors are unwilling to make any commitment to loan us any significant amounts of money at this time.At the present time, we have not made any arrangements to raise additional cash. If we need additional cash and cannot raise it we will either have to suspend operations until we do raise the cash, or cease operations entirely. 17 We will be conducting research in the form of exploration of the properties.Our exploration program is explained in as much detail as possible in the business section of thisprospectus. We are not going to buy or sell any plant or significant equipment during the next twelve months.We will not buy any additional equipment until we have located a body of minerals and we have determined they are economical to extract from the land. We intend to interest other companies in the properties should we discover mineralized materials or we may elect to develop the properties ourselves. If we are unable to complete any phase of exploration because we do not have enough money, we will cease operations until we raise more money.If we cannot or do not raise more money, we will cease operations.If we cease operations, we do not know what we will do and we don’t have any plans to do anything. We do not intend to hire additional employees at this time.Any work that would be conducted on a property that we may secure will be conducted by unaffiliated independent contractors that we will hire.The independent contractors will be responsible for surveying, geology, engineering, exploration, and excavation.The geologists will evaluate the information derived from the exploration and excavation and the engineers will advise us on the economic feasibility of removing the mineralized material. Plan of Operation - Milestones During the next twelve months we plan to spend fundsfrom our working capital balance as follows: Costs related to legal fees for the preparation and of the subsequent Form S-1 registration statement with the SEC. Costs related to the examination of potential property acquisitions. Costs of acquiring mineral properties. Costs related to trenching and surface sampling. Costs related to analyzing mineral claims. Salaries to be paid to officers of the corporation. Costs for accounting and auditing services. Costs of stationary, mail, telephone & other office supplies. 18 Our exploration program would consist of the following 3 Phases to be carried out to test for diamond-bearing kimberlites within the project. PHASE I (mag survey) Phase 1 of our exploration program would consist of a ground-based magnetometer survey over the claim and is estimated to cost $10,000USD. Phase 1 steps would to as follows: - initiate the 45 day permitting process within 30 days of completing our public offering and money being available to company for both the Phase I mag survey and the Phase II survey (toexpeditethe permitting process work and to reduce administrative redundancy; - mobilize the geophysical contractor to complete the mag survey within 90 days from completing our offering; - we will require approximately 3 weeks to complete the survey and the data interpretation and summary report of our findings. Based on positive results from the Phase I mag survey - Phase II could be planned. PHASE 2 Based on results of the Phase 1 work a Phase 2 program would be initiated to provide additional information. This exploration program would consist of a gravity survey to test the best targets determined from the Phase 1 work. The estimated cost of the Phase 2 program is $20,000USD. This exploration program would consist of the following: - previously permitted at time of Phase I permitting; - could commence 6-7 months from date of the completing our public offering; - the geophysical contractor would require approximately 30 days to complete the survey, data processing and final summary report containing their results and recommendations. PHASE 3. Upon the completion of Phases 1 and 2, and based on positive results, a diamond drill program would be initiated on targets generated by the first two phases of work.This would consist of approximately 1000 m of drilling . The estimated cost of the Phase 3 program is $250,000USD. Phase 3 program would consist of the following steps: - the 45 days permitting process could be initiated upon the Companies receipt of the Phase 2 results. (permitting process could begin anytime funding is available ); - mobilize drill contractor to site within 11 months of completing our public offering; - drilling would takeapproximately3 weeks to complete; - drill core laboratory analysis would require an additional 5 weeks (approximately); and - the preparation of a report detailing the results of the drill program together with any correlation to previous geophysical survey results would require an additional 4 weeks. The Phase 3 program would require a total of 18 weeks (4.5 months) from initiating of permitting process to receipt of final geological report. At this point completion of the drilling would be approximately 16 months after completing our public offering. To meet our need for cash we are attempting to raise money from this offering. We cannot guarantee that we will be able to raise enough money through this offering to stay in business and complete all 3 Phases of our planned exploration program. Whatever money we do raise, will be applied to the items set forth in the Use of Proceeds section of this prospectus. In the event that the proceeds raised are insufficient to start exploring, we will attempt to raise additional money through a subsequent private placement, public offering or through loans. If we do not raise all of the money we need from this offering to complete our exploration of the property, we will have to find alternative sources, like a second public offering, a private placement of securities, or loans from our officers or others. At the present time, we have not made any arrangements to raise additional cash, other than through this offering. If we need additional cash and can't raise it we will either have to suspend operations until we do raise the cash, or cease operations entirely. Other than as described in this paragraph, we have no other financing plans. 19 Limited Operating History; Need for Additional Capital There is no historical financial information about Oro Capital Corporation upon which to base an evaluation of our performance. We are an exploration stage corporation and have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of our properties, and possible cost overruns due to price and cost increases in services. To become profitable and competitive, we conduct into the research and exploration of our properties for diamond-bearing kimberlites.We are seeking equity financing to provide for the capital required to implement our research and exploration phases. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. We will have to retain experts to assist in developingthe properties we lease and in locating additional appropriate projects. Our interest in the properties is limited to our leasehold interest.Our leases, however, grant us a right to purchase the underlying minerals upon completion of certain conditions. In order to assist in deciding if we should invest in a particular project, we will first need to be provided with at least the following: * A description of the project and the location of the property; * The lands that will be subject to the exploration project; * The royalties, net profit interest or other charges applicable to the subject lands; * The estimated cost of any geophysical work contemplated; and * The estimated acquisition costs, exploration costs and development costs of the property. To become profitable and competitive, we will have to conduct research and exploration of the properties we have acquired. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to existing shareholders. Results of Operations From inception on December 29, 2010 we acquired the Project consisting of a single claim block having a total surface area of 256 hectares (one section or632 acres)We have staked the property and will begin Phase I of our exploration plan upon completion of this offering. We expect to start Phase I within thirty days of completing our public offering. For the six months ended January 31, 2013, we generated revenues and gross profit of $0, compared to $0 for the same period in 2012.Operating expenses were $8,805 for the six months ended January 31, 2013, compared to $0 for the same period in 2012.The increase is due to rent, consulting services, legal and accounting fees paid. For the fiscal year ended July 31, 2012, we generated revenues and gross profit of $0, compared to $0 for the same period ending July 31, 2011.Operating expenses were $16,200 for the fiscal year ended July 31, 2012, compared to $8,847 for the same period ending July 31, 2011. 20 Material Changes in Financial Condition At January 31, 2013, we had assets of $0, compared to assets of $4,000, all of it cash, at July 31, 2012.At July 31, 2012, we had assets of $4,000, all in cash , compared to assets of $4,000, all of it cash, at July 31, 2011. Liquidity and Capital Resources As of the date of this prospectus, we have yet to generate any revenues from our business operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, results of operations, liquidity or capital expenditures. Critical Accounting Estimates The preparation of consolidated financial statements requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of commitments and contingencies at the date of the consolidated financial statements and the reported amount of revenues and expenses during the period.All of our significant accounting policies and estimates are described in note 2 of the July 31, 2012 audited financial statements.We consider the following policies as being critical with regard to the impact estimates and changes in estimates could have on our financial condition, changes in financial condition or results of operations. Mineral Property Costs-The Company has been in the exploration stage since its inception and has not yet realized any revenues from its planned operations. It is primarily engaged in the acquisition and exploration of mining properties. Mineral property exploration costs are expensed as incurred. Mineral property acquisition costs are initially capitalized. The Company assesses the carrying costs for impairment under ASC 360, Property, Plant, and Equipment at each fiscal quarter end. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs then incurred to develop such property, are capitalized. Such costs will be amortized using the units-of-production method over the estimated life of the probable reserve. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. Stock Based Compensation- The Company records stock-based compensation in accordance with ASC 718, Compensation – Stock Based Compensation, and ASC 505, Equity based payments to non employees, using the fair value method. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. Equity instruments issued to employees and the cost of the services received as consideration are measured and recognized based on the fair value of the equity instruments issued. Under the JOBS Act, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We intend to take advantage of this extended transition period. Since we will not be required to comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for other public companies, our financial statements may not be comparable to financial statements of companies that comply with public company effective dates. Auditors Our auditors are M & K, CPAS, PLLC of Houston, Texas.We have not changed auditors.We do not have nor have we ever had any disagreements with our auditors concerning a financial accounting, reporting, or auditing matter that could be significant to the financial statements or the auditor’s report. 21 USE OF PROCEEDS Our offering is being made on behalf of the company in a direct public offering, without any involvement of underwriters or broker-dealers, on a 1,000,000 common shares basis. Our chairman, CEO, and sole current shareholder, Mr. Danny Aaron, has advanced monies for the payment of offering expenses which will be reimbursed to him from the gross proceeds of this offering.We will also use net proceeds to repay to Mr. Aaron certain loans and advancements previously made.Repayment to Mr. Aaron will be the lowest priority compared to the other uses of proceeds. Mr. Aaron is presently owed $15,000 plus such amounts as he may advance to cover the offering costs.The loans and advancements are on a demand basis.No interest will be paid to Mr. Aaron although interest may be required to be imputed for tax and financial reporting purposes. Under our agreement with Bain Consulting we are required to make advanced royalty payments at the rate of $25,000 per year beginning September 1, 2014.To the extent that we lack the funds to meet this obligation, Mr. Aaron has agreed to advance monies on behalf of the company.There can be no assurance that Mr. Aaron will be able to do so and failure to meet this obligation could result in a default under the September 2011 agreement.While the agreement does not specify remedies for default, Mr. Bain would have all of the remedies allowable under Canadian law and investors could expect to lose their entire investment. The table below sets forth the use of proceeds if 1,000,000 common shares of the offering are sold at $0.04 per share. Gross proceeds $ Offering expenses (1) $ Net proceeds $ The net proceeds will be used as follows: Annual Assessment Saskatchewan $ Consulting Services $ Preliminary review of assessment work $ Mobilization/demobilization of crew $ Pace and compass/GPS lines, estimated 7 line km, 25 m spacing $ Detailed magnetometer survey, 7 line km $ Base station and instrument rental $ Consumables – flagging, pickets, etc. $ Accommodation/meals, 3 men $ Drafting and report $ Contingencies $ Telephone $ Mail $
